DETAILED ACTION

In response to the Amendment filed February 28, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 2, 4, 6, 7 and 8 are allowable over the Prior Art of Record because it fails to teach or suggest a plurality of measuring sticks perpendicularly disposed within at least a portion of the measuring stick groove with respect to a direction to indicate a distance of a space between the electrical conduit, and another object or surface, the plurality of measuring sticks comprising a movable measuring stick perpendicularly disposed within the measuring stick groove to move within the measuring stick groove from a first position to at least partially toward a second position, and a fixed measuring stick perpendicularly disposed at an end of the measuring stick groove; and a butterfly nut disposed on at least a portion of the main body to move at least one of the plurality of measuring sticks in response to movement of the butterfly nut in combination with the remaining limitations of the claims.

Claim 9 is allowable over the Prior Art of Record because it fails to teach or suggest an electrical conduit spacing device to organize spacing of an electrical conduit at a predetermined location, the electrical conduit spacing device comprising 3Application No.: 16/882,463Attorney Docket No.: 832528Reply to the Office Action of December 24, 2021a plurality of measuring sticks perpendicularly disposed on at least a portion of a bottom surface of the main body with respect to a direction to indicate a distance of a space between the electrical conduit, and another object or surface; and an illumination unit disposed within at least a portion of the main body to illuminate a first color in response to the at least one of the plurality of measuring sticks being in a first lateral position, and illuminate a second color in response to the at least one of the plurality of measuring sticks being in a second lateral position in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 14, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861